 


113 HR 2120 IH: Valley-Wide Noise Relief Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2120 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Mr. Schiff (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To allow mandatory nighttime curfews at certain airports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Valley-Wide Noise Relief Act of 2013. 
2.Mandatory nighttime curfews 
(a)In generalNotwithstanding any other provision of law, including any written assurances under section 47107 of title 49, United States Code, an airport sponsor may not be prohibited from, or interfered with, implementing any of the following: 
(1)A total mandatory nighttime curfew for an airport of the sponsor that is described in paragraph (1) of subsection (b). 
(2)A partial mandatory nighttime curfew for an airport of the sponsor that is described in paragraph (2) of subsection (b). 
(b)Covered airports 
(1)Paragraph (1) airportsAn airport described in this paragraph is an airport that— 
(A)had a voluntary curfew in effect for certain aircraft on November 5, 1990; and 
(B)was created by an intergovernmental agreement established pursuant to a State statute enacted before November 5, 1990, that, along with the statute, imposes obligations with respect to noise mitigation. 
(2)Paragraph (2) airportsAn airport described in this paragraph is an airport that— 
(A)had a partial curfew in effect prior to November 5, 1990; 
(B)operates under the supervision of a board of airport commissioners that, on January 1, 2010, oversaw operation of 3 or more airports, at least 2 of which have airport operating certificates pursuant to part 139 of title 14, Code of Federal Regulations; and 
(C)on January 1, 2010, failed to comply with a cumulative noise standard established by a State law for airports in that State. 
(c)Notice requirements 
(1)In generalAt least 90 days before implementing a curfew under subsection (a), an airport sponsor shall provide to airport users and other interested parties reasonable notice of— 
(A)the terms of the curfew; and 
(B)the penalties for violating the curfew. 
(2)Reasonable noticeAn airport sponsor shall be treated as satisfying the requirement of providing reasonable notice under paragraph (1) if the sponsor— 
(A)includes the terms of the curfew and penalties for violating the curfew on the Internet Web site of the sponsor for the applicable airport; and 
(B)provides the terms of the curfew and penalties for violating the curfew to tenants of the sponsor who operate aircraft at the airport, either at their leasehold or the address provided to the airport sponsor for the receipt of notices under their lease. 
(d)DefinitionsIn this section, the following definitions apply: 
(1)Total mandatory nighttime curfewThe term total mandatory nighttime curfew means a prohibition on all aircraft operations at an airport each night during the 9-hour period beginning at 10 p.m. 
(2)Partial mandatory nighttime curfewThe term partial mandatory nighttime curfew means a prohibition on certain aircraft operations at an airport each night for not longer than the 9-hour period beginning at 10 p.m. 
 
